Citation Nr: 1013292	
Decision Date: 04/07/10    Archive Date: 04/14/10	

DOCKET NO.  04-21 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a chronic 
bilateral leg disability.  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
INTRODUCTION

The Veteran had honorable active service from January 15, 
1953, to January 14, 1956.  He also had service from 
January 15, 1956, to October 1957 with discharge under other 
than honorable conditions.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In a decision in May 2008, the Board denied the Veteran's 
application to reopen the claim of service connection for a 
chronic bilateral leg disability.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Veterans Court).  In an order in July 2009, 
the Veterans Court granted a Joint Motion of the parties and 
vacated and remanded the Board's decision for further 
development. 


FINDING OF FACT

According to the records of the Social Security 
Administration, the Veteran died in November 2009, while his 
claim was on appeal.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009); but see Veterans 
Benefits Improvements Act of 2008, Pub. L. No.110-389, 
§ 212, 122 Stat. 4145, 4151 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In the absence of evidence to the contrary, a finding of 
fact of death made by another Federal agency will be 
accepted as proof of death.  38 C.F.R. § 3.211(g).

According to the records of the Social Security 
Administration, a Federal agency, the Veteran died in 
November 2009, while his claim was on appeal.  

In the absence of evidence to the contrary, the Veteran died 
during the pendency of the appeal.  As a matter of law, the 
claim does not survive his death.  See Zevalkink v. Brown, 
102 F. 3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 
7 Vet. App. 42, 47 (1994).  

The appeal therefore becomes moot by virtue of the death of 
the Veteran and must be dismissed for lack of jurisdiction. 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).

In reaching this determination, the Board intimates no 
opinion as to the outcome of the appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file the request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans Benefits Improvements Act of 2008, Pub. L. No.110-
3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 
38 U.S.C.A. § 5121A, substitution in case of death of a 
claimant who dies on or as of October 10, 2008).  As 
provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under § 5121(a) of this title..."  







The Secretary will be issuing regulations governing the 
rules and procedures for substitution upon death.  Until 
such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to death of the claimant should file a request for 
substitution with the VA Regional Office from which the 
claim originated (listed on the first page of this 
decision).  



ORDER

The appeal of the application to reopen the claim of service 
connection for a chronic bilateral leg disability is 
dismissed.  



	                  
_________________________________________________
	George E. Guido Jr. 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


